Citation Nr: 0632952	
Decision Date: 10/24/06    Archive Date: 10/31/06

DOCKET NO.  04-11 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel


INTRODUCTION

The appellant served in the United States Army Reserve from 
February 1966 to January 1970.  He served an initial period 
of active duty for training (ACDUTRA) from October 1966 to 
March 1967, and had additional periods of active duty for 
training (ACDUTRA), including a two-week period from July 27 
to August 10, 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.

The appellant appeared for a video conference hearing with 
the undersigned Board member in November 2004.  By an action 
in July 2005, the Board remanded the case for further 
development.  The additional development has been 
accomplished, and the case has been returned to the Board for 
further consideration. 


FINDINGS OF FACT

1.  The appellant has no service-connected disabilities.

2.  The appellant does not have a back disability 
attributable to any period of ACDUTRA or inactive duty 
training; spondylolisthesis pre-existed his periods of 
ACDUTRA and inactive duty training, and did not permanently 
worsen therein.


CONCLUSION OF LAW

The appellant does not have a back disability that is the 
result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 101, 1110, 1153 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306(b) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant claims that he has a back disability that was 
caused during a period of reserve active duty training 
(ACDUTRA) from July 27, 1968 to August 10, 1968, when he was 
bumped by a truck.  In the alternative, he asserts that, if 
spondylolisthesis of the lumbar spine is found to have pre-
existed his service, he claims it was aggravated by his 
initial training from October 17, 1966 to March 3, 1967, and 
by the later period of ACDUTRA from July 27, 1968 to August 
10, 1968, when he was bumped by a truck.

I.  Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.

A.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112, 121 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA notice requirements apply 
generally to all five elements of a service connection claim; 
namely, (1) veteran status, (2) existence of a disability, 
(3) a connection between the appellant's service and the 
disability, (4) degree of disability, and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Ordinarily, notice with respect to each of 
these elements must be provided to the claimant prior to the 
initial unfavorable decision by the agency of original 
jurisdiction.  Id.

In the present case, the Board finds that VA satisfied its 
duty to notify by way of a VCAA notice letter sent to the 
appellant in May 2003, prior to the RO's July 2003 
unfavorable decision.  That letter informed the appellant of 
the evidence necessary to establish service connection.  He 
was notified of his and VA's respective duties for obtaining 
evidence.  He was asked to send information describing 
additional evidence for VA to obtain, or to send it himself. 

The Board acknowledges that the letter did not contain any 
specific notice with respect to how a rating or an effective 
date would be assigned if service connection was established; 
however, those questions are not before the Board currently.  
Indeed, as set forth below, the Board has determined that the 
claim of service connection must be denied.  Consequently, no 
rating and no effective date will be assigned.  Under the 
circumstances, the Board finds that the notice was sufficient 
for purposes of deciding the present appeal.

B.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2006).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2006).

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The appellant's service personnel and 
medical records have been obtained.  Although the records 
from his earlier private physicians are no longer available, 
his service medical records included letters from them.  
Pursuant to the Board's remand action of July 2005, he was 
afforded a November 2005 VA examination relating to his claim 
for service connection.  The appellant has not identified 
and/or provided releases for any other relevant evidence that 
exists and can be procured.  Therefore, no further 
development action is warranted.

II.  The Merits of the Appellant's Claim

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service. 38 U.S.C.A. § 1110 (West 2002).  Service 
connection is also warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability pre-existed service and was aggravated thereby.  
Id.

If a claimant qualifies for status as a "veteran" with 
respect to a particular period of service, he is presumed to 
have been in sound condition when examined, accepted, and 
enrolled for that period of service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment.  38 U.S.C.A. § 1111 
(West 2002).  This presumption can be rebutted only by clear 
and unmistakable evidence demonstrating that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by service.  Id.

Similarly, if a claimant qualifies for status as a "veteran" 
with respect to a particular period of service, and it is 
shown that a pre-existing disability underwent an increase in 
severity during that service, the disability is presumed to 
have been aggravated by service.  38 U.S.C.A. § 1153 (West 
2002); 38 C.F.R. § 3.306 (2006). This presumption can be 
rebutted only by clear and unmistakable evidence 
demonstrating that the increase was due to the natural 
progress of the condition.  38 C.F.R. § 3.306(b).

If, however, the claimant does not qualify as a "veteran," 
the presumptions of soundness and aggravation are 
inapplicable, as are the legal presumptions pertaining to 
service connection for certain diseases and disabilities 
enumerated in 38 U.S.C.A. § 1112 (West 2002 & Supp. 2005).  
Paulson v. Brown, 7 Vet. App. 466, 470-71 (1995); Biggins v. 
Derwinski, 1 Vet. App. 474, 478 (1991). Consequently, such a 
claimant can establish service connection for a disability 
only if the evidence is in equipoise or weighs in favor of 
the claimant insofar as it shows either that the disability 
was incurred in service, or that it pre-existed service and 
increased in severity during service beyond the natural 
progress of the condition.  Id.

To establish status as a "veteran" based upon a period of 
ACDUTRA, the evidence must establish that the claimant was 
disabled from a disease or injury incurred or aggravated in 
line of duty during that period of reserve training.  38 
U.S.C.A. §§ 101(2), (24) (West 2002); 38 C.F.R. §§ 3.1(d), 
3.6(a) (2006); Harris v. West,
13 Vet. App. 509, 511 (2000); Paulson v. Brown, 7 Vet. App. 
466, 470 (1995). 

In the present case, the evidence of record shows that the 
appellant's claim is premised on a period of ACDUTRA reserve 
training from July 27 to August 10, 1968.  It is clear from 
the record that service connection has not heretofore been 
established for any disability due to disease or injury 
incurred in or aggravated by his prior period of ACDUTRA from 
October 17, 1966 to March 3, 1967, or for the subsequent 
period of ACDUTRA mentioned above.  Therefore, he does not 
qualify for status as a "veteran" for purposes of his current 
claim.  Accordingly, as noted above, in order for his claim 
to be granted, the evidence must be in equipoise or weigh in 
favor of a finding either that a back disability was incurred 
in service, or that it increased in severity during ACDUTRA 
beyond the natural progress of the condition.

In a June 2003 statement, the appellant claimed that he 
injured his back during a two-week summer camp from July 27 
to August 10, 1968.  He said that a 21/2-ton truck backed into 
him and struck him in the lower back.  He said he consulted 
with his commanding officer.  Despite having back pain, it 
was decided that he would wait to be seen at Irwin Army 
Hospital upon his return to his home base in a few days.  He 
said that shortly after his return home he was examined at 
the Army hospital.  He was told he was physically 
disqualified from service and, more than likely, would be 
given a medical discharge.  He said that his lower back had 
bothered him continually since that time.  The appellant said 
that he used over-the-counter medications for treatment.

The appellant's service medical records (SMRs) show that he 
had an enlistment physical examination in December 1965.  He 
did not report any problems with his back on his medical 
history form.  The physical examination did not find any 
obvious defects or abnormalities.

The appellant served an initial period of active duty for 
training from October 1966 to March 1967.  The appellant was 
afforded a physical examination in February 1967.  Again, he 
did not report any problems with his back and the physical 
examination did not disclose any defects or abnormalities.  
The appellant signed a statement in March 1967 and reported 
that there had been no change in his medical condition since 
his February 1967 physical examination.

There is evidence of record that supports the appellant's 
claim of injury while on ACDUTRA, prior to his return home on 
August 10, 1968, at least circumstantially because he did 
follow-up at Irwin Army Hospital.  However, there was no 
mention in the records discussed below of any reported injury 
during any period of military service at any time.  The 
appellant's service medical records (SMRs) contain a 
September 3, 1968, consultation note from Irwin Army Hospital 
wherein he was diagnosed with spondylolisthesis, which was 
noted to be a congenital defect that would probably get 
worse, and he was recommended for discharge.  There is also 
another follow-up consultation note from a different doctor 
at Irwin Army Hospital dated December 9, 1968.  The appellant 
reported that he had a six-year history of back problems, and 
he had had two hospitalizations for back pain.  The examiner 
concurred in the prior diagnosis of spondylolisthesis.  His 
recommended treatment was for local pain medications and rest 
as needed.  His prognosis was that the appellant would 
experience more trouble with his back in the future, and 
would eventually need a spinal fusion.  The examiner felt 
that the appellant would have definite job limitations 
because of his back problem, and concluded that he was unfit 
for retention.  The appellant's personnel records show that 
in January 1969 he was temporarily medically disqualified 
from his reserve obligations for twelve months, and he was 
discharged in January 1970 by reason of physical 
disqualification, as opposed to being discharged for a 
physical disability.

In a December 6, 1968, statement contained in the SMRs, the 
appellant's family physician, Dr. J.O. Gilliland, reported he 
had treated the appellant for the previous three years.  He 
said that he first treated the appellant for back pain in 
1968.  He said the appellant gave a history of back trouble 
beginning in January 1962, and the attacks of pain had 
gradually become more severe and more frequent.  He reported 
that he had referred the appellant to Dr. Lance for 
evaluation on June 11, 1968.  Dr. Gilliland made no reference 
to a history of a back injury to the appellant during any 
period of military service.

Also associated with the SMRs is a report from J. F. Lance, 
M.D., dated June 11, 1968, which had been forwarded by Dr. 
Gilliland under cover of a letter dated December 24, 1969.  
The June 1968 report noted that the appellant was complaining 
of distress in the lower back.  Dr. Lance said that the 
appellant's history and examination were consistent with the 
pathology demonstrated on x-rays, and he said that the 
appellant had a spondylolisthesis at the lumbosacral level.  
A spinal fusion was recommended, but he did not think the 
appellant wanted to pursue it at that time.  He noted it 
could be done anytime when the symptoms were severe enough to 
warrant.  Dr. Lance noted that the appellant had also seen a 
Dr. Tree (it appears he wanted a second opinion).  Again, 
there was no reference to any history of back injury to the 
appellant during any period of military service.  

In Dr. Gilliland's letter dated December 24, 1969 (prior to 
the appellant's discharge in January 1970), he noted that 
recent examination of the appellant revealed there had been 
no change in his back condition, and he had not made any 
decision about back surgery.  

In November 2005, the appellant was afforded an examination 
with an orthopedic surgeon, Dr. Joseph W. Huston, M.D., on a 
contract basis.  Prior to the examination, Dr. Huston 
reviewed all the medical reports that had been provided, 
along with the claims file.  The appellant bought x-rays 
dated in November 2005.  Dr. Huston observed that they showed 
small anterior osteophytes on L4, L1, and T1.  There was a 
very slight grade I L5-S1 spondylolisthesis.  The appellant 
acknowledged that his back problem went back to 1962 when he 
was 17 years old.  He stated that he had probably seen a 
general practitioner at that time.  He did not have much 
recollection of his symptoms at that time, but he was fairly 
sure that the symptoms were in his low back, they were 
probably tolerable, and he was not paying much attention to 
whatever symptoms he had then.  He reported the injury he had 
that caused low back pain when he was on training in 1968.  
He said the truck that backed into him caused him to stumble, 
but did not knock him down.  He said it was not a hard force 
or a hard blow, but that he did have some increased low back 
pain.  He also stated that it was not "bad and tolerable."  
The appellant also noted that the initial basic training for 
three months involved more physical activities than he had 
been accustomed to, and he began having more pain in his 
lower back.  He said he had never been hospitalized for his 
back pain.  He had never followed through on the 
recommendation for fusion surgery.  He still had low back 
pain, which he described as "barely bearable."  He stated 
that his low back discomfort was steady and continuous, 
involving the lower lumbar area.  He had not seen any 
orthopedic doctor since he consulted Dr. Lance in 1968.  He 
had had no type of active recent medical attention or 
treatment for his back problem.  He estimated that his back 
problems were somewhat worse than five years ago, and a 
little bit worse than they were one year ago, but not a lot.  

Dr. Huston observed that the appellant had a long-standing 
diagnosis of L5-S1 spondylolisthesis.  The present x-rays 
showed a very minimal amount of the problem.  Although it was 
probably a grade I, there was less slip than many Grade I 
slips that are seen.  Otherwise, the lumbar spine showed 
minimal degenerative changes with anterior osteophytes at two 
or three levels.  The examination did not show any clear 
signs of a lower extremity radiculopathy or a nerve root 
entrapment problem.  He noted that the spondylolisthesis pre-
existed the appellant's military service.  He opined that the 
appellant's low back symptoms were aggravated and increased 
during the time when he was in basic training.  He also had 
some increased symptoms due to the 1968 incident where he was 
bumped by a truck.  However, he opined that the decision to 
discharge the appellant was more due to the prospect of him 
having more trouble with his back later, than it was due to 
the problem that existed at that time.  While Dr. Huston felt 
sure that the appellant's low back symptoms were aggravated 
by the activities of basic training and military service, he 
opined that he did not believe the actual degree of 
spondylolisthesis was made worse.  This was because the 
amount of listhesis was very slight, as seen even on the 
recent x-rays.  He concluded with the statement that more 
than likely the symptoms that the appellant has had in recent 
years were due to the natural progression of 
spondylolisthesis, which can be expected to be more of a 
symptomatic problem as the years go by.  

While the appellant's SMRs contain no reference to a back 
problem on enlistment, the evidence of record clearly shows 
by the appellant's own report to his examiners that his back 
problems started in about 1962, and therefore pre-existed his 
enlistment in the reserves in February 1966.  The Board also 
notes that, based on Dr. Lance's June 1968 letter, and Dr. 
Gilliland's December 1968 letter, the appellant was seeking 
treatment for his pre-existing spondylolisthesis prior to the 
July/August1968 two-week training.   Therefore, the Board 
finds that the appellant's spondylolisthesis pre-existed his 
enlistment in 1966 as well as the 1968 truck bumping 
incident.  It was not caused by the 1968 incident in which 
the appellant claims he was bumped by a truck.  The further 
issue to be determined by the Board is whether the 
appellant's pre-existing spondylolisthesis was aggravated by 
his basic training or the truck bumping incident that 
occurred during his 1968 two-week reserve training.

The most probative evidence with regard to the issue of 
aggravation is the November 2005 examination report by Dr. 
Huston.  That report was based on a thorough review of the 
claims file and medical records, and on a recent x-ray study 
that had been provided by the appellant.  Based on that 
report, the Board is persuaded that the weight of the 
evidence is against a finding that the appellant's 
spondylolisthesis was aggravated by the extra exertion 
required in basic training, or by the 1968 truck bumping 
incident.  Dr. Huston opined that the appellant's low back 
symptoms were aggravated and increased during the time he was 
in basic training.  Nevertheless, Dr. Huston opined that the 
underlying degree of listhesis was not made worse.  In other 
words, while basic training and the truck bumping incident 
may have temporarily aggravated the pain or symptoms the 
appellant experienced, his service experiences definitely did 
not make his disability permanently worse.  He was very 
specific in his opinion that the symptoms the appellant has 
experienced were more likely due to the natural progression 
of the spondylolisthesis.  Dr. Huston based his opinion on 
the fact that the objective x-ray evidence showed only slight 
listhesis even now, as well as his physical examination of 
the appellant.  

There are additional factors which persuade the Board that 
the spondylolisthesis was not made permanently worse by the 
appellant's service.  While the evidence clearly shows that 
he has spondylolisthesis, Dr. Huston opined that the 
appellant was not discharged from the reserves because of the 
disabling effect of the spondylolisthesis at the time, but 
more because of the prospect of him having more trouble with 
it later.  The Board notes that the appellant did not make 
his claim for service connection until about 35 years after 
the 1968 incident.  The evidence of record further indicates 
that it was not until he was evaluated by Dr. Huston that the 
appellant reported to a medical examiner that he felt his low 
back problem was service connected.  He reported to Dr. 
Huston that the pain after the 1968 truck bumping incident 
was "not bad and tolerable," he had never been hospitalized 
for his back pain, he had not seen any orthopedic doctor 
since he consulted Dr. Lance in 1968, he had had no type of 
active recent medical attention or treatment for his back 
problem, he had not pursued the recommended fusion surgery, 
and he only used over-the-counter pain medications.  Such a 
history, along with the findings evident in the record, led 
Dr. Huston to conclude that the underlying disability was not 
made permanently worse by any period of ACDUTRA.  This 
opinion is supported by the medical evidence of record and is 
therefore accorded significant weight by the Board.  For 
these reasons, the Board finds that the preponderance of the 
evidence is against the appellant's claim.  


ORDER

Service connection for a back disability is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


